UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4932 John Hancock World Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: October 31, 2006 ITEM 1. REPORT TO SHAREHOLDERS. TABLE OF CONTENTS Your fund at a glance page 1 Managers report page 2 A look at performance page 6 Your expenses page 8 Funds investments page 1 0 Financial statements page 1 4 Notes to financial statements page 2 0 Trustees and officers page 3 1 For more information page 3 6 CEO corner To Our Shareholders, The future has arrived at John Hancock Funds. We have always been firm believers in the powerful role the Internet can play in providing fund information to our shareholders and prospective investors. Recently, we launched a redesigned, completely overhauled Web site that is more visually pleasing, easier to navigate and, most importantly, provides more fund information and learning tools without overwhelming the user. Not long after we embarked on this major project, a study was released by the Investment Company Institute, the mutual fund industrys main trade group, which found that an overwhelming majority of shareholders consider the Internet the wave of the future for accessing fund information. Our new site sports fresher and faster ways to access account information. New innovations allow investors to view funds by risk level, track the performance of the John Hancock funds of their choice or sort funds by Morningstar, Inc.s star ratings. Investors who own a John Hancock fund through a qualified retirement plan and dont pay sales charges when making a purchase have the option of sorting by a Load Waived Morningstar Rating, thereby creating an apples-to-apples comparison with no-load funds that may also be available in their retirement plan. The new site also has more educational tools and interactive modules to educate and assist investors with their financial goals, from college savings to retirement planning. A new  I want to  feature allows investors to check performance, invest more money, update personal information or download prospectuses and forms quickly and easily. In another of our ongoing efforts to provide our shareholders with top-notch service, we also redesigned our shareholder reports, as you may have noticed with this report. We hope the larger size, more colorful cover and redesigned presentation of the commentary and data tables will draw you in and make them easier to read. After youve read your shareholder report, we encourage you to visit our new Web site  www.jhfunds.com  and take a tour. Its easy, fast and fun and allows you to be in control of what you see and do. In short, its the wave of the future! Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of October 31, 2006. They are subject to change at any time. Your fund at a glance The Fund seeks long-term growth of capital by normally investing at least 80% of its assets in stocks of U.S. and foreign health sciences companies. Over the last twelve months ► Health care stocks posted solid results for the period, although the sector lagged the broader stock market. ► Several biotech holdings boosted the Funds results, but its underweighting in large drug companies worked against it relative to its benchmark. ► Advantageous stock selection also lifted the Funds returns. Top 10 holdings Aveta, Inc. 5.1% Acorda Therapeutics, Inc. 2.8% Shire Plc 3.5% Nektar Therapeutics 2.5% Novartis AG, ADR 3.5% Aetna, Inc. 2.5% Bayer AG 3.5% AstraZeneca Plc 2.3% Roche Holding AG 3.1% Inverness Medical Innovations, Inc. 2.3% As a percentage of net assets on October 31, 2006. Managers report John Hancock Health Sciences Fund Health care stocks posted solid returns for the 12-month period ended October 31, 2006, although the sector lagged the broader stock market during that time span. In the first half of the period, health care stocks, like the stock market overall, were buoyed by the resurgent U.S. and global economies in an era characterized by historically low, albeit rising, interest rates and muted inflation. But health care underperformed the overall market due to investors preference for stocks from more economically sensitive sectors. More recently, health care stocks were spurred by a stock-market rally prompted by the Federal Reserve Boards decision to hold interest rates steady at its August, September and October policy meetings and by a pullback in the prices of crude oil and other commodity prices, which ultimately assuaged inflation concerns. After lagging the overall market during the prior three years, health care stocks started to benefit in the late summer and early fall from investors growing appetite for attractively valued companies in sectors that historically have proven defensive in slowing economic environments. Performance For the 12 months ended October 31, 2006, John Hancock Health Sciences Funds Class A, Class B and Class C shares posted total returns of 6.61%, 5.82% and 5.85%, respectively, at net asset value. During the same 12-month period, the Russell 3000 Healthcare Index returned 10.61%, the average Morningstar specialty/health fund had a total SCORECARD INVESTMENT PERIODS PERFORMANCE AND WHATS BEHIND THE NUMBERS Acorda Therapeutics ▲ Excitement over clinical trial for MS treatment Sirna Therapeutics ▲ Stock spikes on news that company will be acquired Nektar Therapeutics ▼ Company delays launch of inhaled insulin product 2 Portfolio Manager, MFC Global Investment Management (U.S.), LLC Robert C. Junkin, CPA return of 8.44% 1 and the Standard & Poors 500 Index returned 16.34% . The primary reason the Fund lagged the Russell index was our comparatively light weighting in large pharmaceutical companies and a relatively large weighting in biotech, during a period when drug companies outpaced biotech concerns. Keep in mind that your net asset value return will be different from the Funds performance if you were not invested in the Fund for the entire period and did not reinvest all distributions. See pages six and seven for historical performance results. Leaders Some of our biotech holdings were our best performers for the 12-month period. We enjoyed strong gains from biotech company Acorda Therapeutics, Inc., which was buoyed by its announcement that the companys multiple sclerosis treatment succeeded in improving patients walking ability in a late-stage clinical trial. Our stake in Sirna Therapeutics, Inc. also worked in our favor. Its stock virtually doubled in price on the last trading day of the period on the announcement that Merck would acquire the company, which develops therapeutics using RNA interference, which aims to treat diseases by disrupting the expression of disease-causing genes. Celgene Corp. also experienced strong gains. Investors cheered the Food and Drug Administrations approval of the companys drug for use in patients with a cancer of the bone marrow, as well as Celgenes ability to aggressively price the treatment. FDA approval of a drug to treat HIV infection that combines three widely used medications into one pill helped propel the stock of Gilead Sciences, Inc. Health care stocks posted solid returns for the 12-month period ended October 31, 2006, although the sector lagged the broader stock market during that time span.  Health Sciences Fund 3 Beyond the biotech segment, our biggest contributors were an eclectic bunch. Shire Plc posted strong financial results following the success of its newly launched patch treatment for Attention Deficit Hyperactivity Disorder (ADHD). Magellan Health Services, Inc. was another winner, surging as its financial results flew past the consensus estimates of Wall Street analysts. Health insurer Aetna, Inc. also scored highly, rebounding when it announced that earlier reported financial results werent as bad as the company had initially calculated. Bayer AG also did well in response to investors placing a higher value on the company as it transformed from a chemical company into an integrated pharmaceutical concern with its early-2006 purchase of drug maker Schering. Detractors On the flip side, our holdings in Aspreva Pharmaceuticals Corp, which identifies, develops and commercializes new indications for approved drugs and late-stage drug candidates, declined sharply amid worries about the patent expiration of the companys sole product. Another disappointment was Boston Scientific, which became the worlds largest cardiovascular device maker with its April acquisition of troubled Guidant Corp. The company failed to convince analysts and investors that it would achieve significant earnings and sales growth. Nektar Therapeutics performed poorly as investors expressed frustration when the company delayed the launch of its new inhaled insulin product. Neurocrine Biosciences plunged due to a number of setbacks, including the FDAs decision not to approve the extended-release version of the companys insomnia drug. Rotech Healthcare Inc., which leases medical equipment to home-bound patients, declined after the centers for Medicare and Medicaid Services suggested cutting reimbursement rates for stationary oxygen suppliers for 2007. Outlook Were increasingly optimistic as we head into year-end. We believe that a slowing economy will be beneficial for health care stocks. Additionally, the late spring and summer market sell offs provided attractive entry points for the Fund. One of the key issues remains whether investors will return to more highly valued sectors  namely biotech  as opposed to the more attractively valued groups, such as drug stocks, in light of the INDUSTRY DISTRIBUTION 2 Pharmaceuticals 30% Health care services 19% Biotechnology 17% Health care equipment 12% Health care supplies 5% Diversified chemicals 4% Managed health care 3% Agricultural products 2% Health care distributors 1% Multi-utilities 1% Health care facilities 1% Health Sciences Fund 4 events of the past two quarters of 2006. From a top-down perspective, the upward pressure on global interest rates, despite that recent halt in prior Fed policy, could lead to an economic deceleration. This scenario could lead investors back into more defensive growth sectors, such as health care, through the end of 2006 and into 2007. As far as the political climate, we believe theres likely to be little or no federal legislation that would negatively affect health care compa nies in the near term. Thats based on our view that even if Democrats, who support an array of policies that could hurt some health-care sectors, assume control of both houses of the U.S. Congress, the executive branch will remain in Republican control under President Bush, making it likely that gridlock will result. Some of our biotech holdings were our best performers for the 12-month period. This commentary reflects the views of the manager through the end of the Funds period discussed in this report. The managers statements reflect his own opinions. As such, they are in no way guarantees of future events, and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Sector investing is subject to greater risks than the market as a whole. International investing involves special risks such as political, economic and currency risks and differences in accounting standards and financial reporting. 1 Figures from Morningstar include reinvested dividends and do not take into account sales charges. Actual load-adjusted performance is lower. 2 As a percentage of net assets on October 31, 2006. Health Sciences Fund 5 A look at performance For the periods ending October 31, 2006 Average annual returns Cumulative total returns with maximum sales charge (POP) with maximum sales charge (POP) Inception Since Since Class date 1-year 5-year 10-year inception 1-year 5-year 10-year inception A 10-1-91 1.28% 5.17% 9.00%  1.28% 28.67% 136.66%  B 3-7-94 1.11 5.18 8.95  1.11 28.75 135.58  C 3-1-99 4.91 5.51  6.08% 4.91 30.78  57.26% Performance figures assume all distributions are reinvested. Returns with maximum sales charge reflect a sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 16 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month-end, please call 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. Health Sciences Fund 6 Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Class A shares for the period indicated. For comparison, weve shown the same investment in two separate indexes. Without sales With maximum Class Period beginning charge sales charge Index 1 Index 2 B 1 10-31-96 $23,558 $23,558 $22,903 $24,861 C 3-1-99 15,726 15,726 12,572 12,597 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B and Class C shares, respectively, as of October 31, 2006. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Standard & Poors 500 Index  Index 1  is an unmanaged index that includes 500 widely traded common stocks. Russell 3000 Healthcare Index  Index 2  is a capitalization-weighted index composed of companies involved in medical services or health care. It is not possible to invest directly in an index. Index figures do not reflect sales charges which would have resulted in lower values if they did. 1 No contingent deferred sales charge applicable. 2 Index 2 as of February 28, 1999. Health Sciences Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. n ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable) and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on May 1, 2006, with the same investment held until October 31, 2006. Account value Ending value Expenses paid during period on 5-1-06 on 10-31-06 ended 10-31-06 1 Class A $1,000.00 $1,033.60 $8.01 Class B 1,000.00 1,029.50 11.67 Class C 1,000.00 1,029.80 11.62 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at October 31, 2006 by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Health Sciences Fund 8 Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annual return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on May 1, 2006, with the same investment held until October 31, 2006. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during period on 5-1-06 on 10-31-06 ended 10-31-06 1 Class A $1,000.00 $1,017.33 $7.94 Class B Class C Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.56%, 2.28% and 2.27% for Class A, Class B and Class C, respectively, multiplied by the average account value over the period, multiplied by number of days in most recent fiscal half-year/365 or 366 (to reflect the one-half year period). Health Sciences Fund 9 Funds investments F I N A N C I A L S T A T E M E N T S Securities owned by the Fund on 10-31-06 This schedule is divided into four main categories: common stocks, units, warrants and short-term investments. Common stocks, units and warrants are further broken down by industry group. Short-term investments, which represent the Funds cash position, are listed last. Issuer Shares Value Common stocks 94.55% (Cost $194,881,763) Agricultural Products 1.84% Bunge Ltd. (Bermuda) 50,000 3,205,500 Corn Products International, Inc. 40,000 1,447,600 Biotechnology 16.59% Acorda Therapeutics, Inc. (I)(L) 400,000 7,116,000 Adeza Biomedical Corp. (I) 100,000 1,394,000 Advanced Magnetics, Inc. (I) 30,000 1,245,000 Amgen, Inc. (I) 59,550 4,520,440 Celgene Corp. (I)(L) 70,000 3,740,800 Exelixis, Inc. (I) 43,200 419,040 Gilead Sciences, Inc. (I)(V) 67,000 4,616,300 Invitrogen Corp. (I)(L) 65,500 3,799,655 Medarex, Inc. (I)(L) 275,700 3,562,044 OSI Pharmaceuticals, Inc. (I)(V) 60,000 2,296,800 Regeneration Technologies, Inc. (I) 355,000 2,261,350 Sirna Therapeutics, Inc. (I)(L) 249,900 3,156,237 Theratechnologies, Inc. (Canada) (I) 235,000 604,043 Theravance, Inc. (I) 100,000 3,146,000 Diversified Chemicals 3.49% Bayer AG (Germany) (C) 175,500 8,805,419 Health Care Distributors 1.43% Cardinal Health, Inc. 55,000 3,599,750 Health Care Equipment 12.33% ABIOMED, Inc. (I)(L) 120,000 1,704,000 ArthroCare Corp. (I)(L) 75,000 3,030,750 Baxter International, Inc. 116,000 5,332,520 Cardica, Inc. (I)(L) 125,000 540,000 Electro-Optical Sciences, Inc. (I) 250,000 1,420,000 Electro-Optical Sciences, Inc. (I)(K) 43,860 252,634 Haemonetics Corp. (I) 47,500 2,166,000 Hospira, Inc. (I) 100,000 3,635,000 NMT Medical, Inc. (I)(L) 83,800 1,333,258 See notes to financial statements Health Sciences Fund 10 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Health Care Equipment (continued) SonoSite, Inc. (I)(L) 85,000 $2,422,500 Stereotaxis, Inc. (I)(L) 305,600 3,661,088 Thoratec Corp. (I) 166,000 2,614,500 Varian Medical Systems, Inc. (I)(L) 55,000 3,017,300 Health Care Facilities 1.10% DaVita, Inc. (I) 50,000 2,781,500 Health Care Services 19.05% AnorMED, Inc. (Canada) (I) 136,000 1,831,621 Aveta, Inc. (I)(S) 752,790 12,797,430 Cerner Corp. (I)(L) 73,500 3,550,785 Digene Corp. (I) 52,000 2,414,360 Magellan Health Services, Inc. (I) 80,000 3,491,200 Medco Health Solutions, Inc. (I)(L) 94,110 5,034,885 Nektar Therapeutics (I)(L) 442,000 6,378,060 Omnicare, Inc. 75,000 2,841,000 OXiGENE, Inc. (I) 200,000 790,000 PDL BioPharma, Inc. (I)(L) 178,000 3,761,140 Santarus, Inc. (I)(L) 439,350 3,378,602 Systems Xcellence, Inc. (Canada) (I) 110,170 1,810,093 Health Care Supplies 4.54% Bioenvision, Inc. (I)(L) 185,000 950,900 Healthcare Acquisition Corp. (I) 150,000 1,087,500 Inverness Medical Innovations, Inc. (I)(K) 152,000 5,728,880 Minrad International, Inc. (I)(L) 156,810 580,197 PolyMedica Corp. (L) 75,000 3,116,250 Managed Health Care 2.52% Aetna, Inc. 154,200 6,356,124 Multi Utilities 1.29% British Energy Group Plc (United Kingdom) (I) 405,000 3,248,095 Pharmaceuticals 30.37% Allergan, Inc. 30,000 3,465,000 Anesiva, Inc. (I) 450,000 3,325,500 Aspreva Pharmaceuticals Corp. (Canada) (I) 143,800 2,615,722 Astellas Pharma, Inc. (Japan) 105,150 4,729,977 AstraZeneca Plc (United Kingdom) 100,000 5,870,000 Auxilium Pharmaceuticals, Inc. (I) 344,000 4,334,400 Barr Pharmaceuticals, Inc. (I)(V) 55,000 2,880,350 Cubist Pharmaceuticals, Inc. (I)(L) 100,000 2,227,000 Johnson & Johnson (V) 50,000 3,370,000 Labopharm, Inc. (Canada) (I)(L) 202,240 1,031,424 MGI Pharma, Inc. (I)(L) 191,000 3,634,730 Nastech Pharmaceutical Co., Inc. (I)(L) 102,266 1,798,859 Novartis AG, American Depositary Reciept (ADR) (Switzerland) (L) 145,000 8,805,850 See notes to financial statements Health Sciences Fund 11 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Pharmaceuticals (continued) Roche Holding AG (Switzerland) 45,000 $7,875,950 Schering-Plough Corp. 240,000 5,313,600 Shire Plc, (ADR) (United Kingdom) 161,000 8,830,850 Spectrum Pharmaceuticals, Inc. (I) 95,060 516,176 Warner Chilcott Ltd. (Class A) (Bermuda) (I)(L) 48,020 633,864 Wyeth 106,000 5,409,180 Issuer Shares Value Units 0.45% (Cost $1,104,000) Health Care Supplies 0.45% Oracle Healthcare Acquisition Corp. (I) 138,000 1,138,500 Issuer Shares Value Warrants 0.06% (Cost $142,500) Health Care Equipment 0.00% 0 Electro-Optical Sciences, Inc. (B) 6,579 0 Health Care Supplies 0.06% Healthcare Acquisition Corp. 150,000 135,000 Interest Par value Issuer, description, maturity date rate Value Short-term investments 28.75% (Cost $72,573,094) Joint Repurchase Agreement 7.07% Investment in a joint repurchase agreement transaction with Morgan Stanley  Dated 10-31-06, due 11-1-06 (secured by U.S. Treasury Inflation Indexed Bond 3.375% due 4-15-32). Maturity value: $17,859,614 5.270% $17,857 17,857,000 Shares Cash Equivalents 21.68% AIM Cash Investment Trust (T) 54,716,094 54,716,094 Total investments (cost $268,701,357) 123.81% Other assets and liabilities, net (23.81%) Total net assets 100.00% See notes to financial statements Health Sciences Fund 12 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Investments sold short (Proceeds $2,708,413) Pharmaceuticals Bradley Pharmaceuticals, Inc. (I) 85,000 1,479,000 Sepracor, Inc. (I) 30,000 1,552,800 (B) This security is fair valued in good faith under procedures established by the Board of Trustees. These securities amounted to $0 or 0% of the Funds net assets as of October 31, 2006. (C) Parenthetical disclosure of a country in the security description represents country of issuer; however, the security is euro-denominated. (I) Non-income-producing security. (K) Direct placement securities are restricted to resale. They have been fair valued in accordance with procedures approved by the Trustees after consideration of restrictions as to resale, financial condition and prospects of the issuer, general market conditions and pertinent information in accordance with the Funds bylaws and the Investment Company Act of 1940, as amended. The Fund has limited rights to registration under the Securities Act of 1933 with respect to these restricted securities. Value as a percentage Acquisition Acquisition of Fund's Value as of Issuer, description date cost net assets October 31, 2006 Electro Optical Sciences, Inc. 10-31-06 $250,002 0.10% $252,634 Inverness Medical Innovations, Inc. 8-17-06 4,598,000 2.27 5,728,880 Total 2.37% (L) All of a portion of this security is on loan as of October 31, 2006. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such security may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $12,797,430 or 5.07% of the Funds net assets as of October 31, 2006. (T) Represents investment of securities lending collateral. (V) All or a portion of these securities have been segregated by the Funds custodian bank to secure the Funds outstanding short sale positions. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. See notes to financial statements Health Sciences Fund 13 Financial statements F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities 10-31-06 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments, at value (cost $268,701,357) including $55,417,237 of securities loaned $312,509,176 Cash 153,178 Receivable for investments sold 698,076 Receivable for shares sold 26,979 Dividends and interest receivable 68,562 Other assets 16,474 Total assets Liabilities Payable for investments purchased 2,226,560 Payable for shares repurchased 382,438 Payable upon return of securities loaned 54,716,094 Payable for investments sold short, at value (proceeds $2,708,413) 3,031,800 Payable to affiliates Management fees 518,163 Distribution and service fees 19,383 Other 63,541 Other payables and accrued expenses 101,280 Total liabilities Net assets Capital paid-in 158,295,144 Accumulated net realized gain on investments and foreign currency transactions 50,642,309 Net unrealized appreciation of investments and translation of assets and liabilities in foreign currencies 43,483,383 Accumulated net investment loss (7,650) Net assets Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($158,227,908 ÷ 3,359,701 shares) $47.10 Class B ($80,122,813 ÷ 1,899,755 shares) $42.18 1 Class C ($14,062,465 ÷ 333,382 shares) $42.18 Maximum offering price per share Class A 2 ($47.10 ÷ 95%) $49.58 1 Net assets and shares outstanding have been rounded for presentation purpose. The net asset value is as reported on October 31, 2006. 2 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. See notes to financial statements Health Sciences Fund 14 F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 10-31-06. This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Dividends (net of foreign withholding taxes of $38,912) $892,928 Interest 828,036 Securities lending 268,597 Total investment income Expenses Investment management fees (Note 2) 2,100,118 Distribution and service fees (Note 2) 1,642,523 Transfer agent fees (Note 2) 886,723 Accounting and legal services fees (Note 2) 49,084 Compliance fees 8,364 Printing fees 63,606 Blue sky fees 54,434 Custodian fees 52,662 Professional fees 33,284 Interest 33,225 Trustees fees 14,652 Securities lending fees 10,444 Miscellaneous 16,997 Total expenses Less expense reductions (Note 2) (23,107) Net expenses Net investment loss Realized and unrealized gain (loss) Net realized gain (loss) on Investments 67,339,160 Foreign currency transactions (112,058) Change in net unrealized appreciation (depreciation) of Investments (48,449,103) Investments sold short (5,666) Translation of assets and liabilities in foreign currencies 288 Net realized and unrealized gain Increase in net assets from operations See notes to financial statements Health Sciences Fund 15 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 10-31-05 10-31-06 Increase (decrease) in net assets From operations Net investment loss ($3,989,878) ($2,953,448) Net realized gain 37,079,056 67,227,102 Change in net unrealized appreciation (depreciation) 11,915,081 (48,454,481) Increase in net assets resulting from operations Distributions to shareholders From net realized gain Class A (4,490,378) (15,429,832) Class B (5,195,070) (13,896,965) Class C (513,947) (1,898,067) From Fund share transactions Net assets Beginning of period 271,900,171 289,892,845 End of period 1 1 Includes accumulated net investment loss of $7,650 and $7,650, respectively. See notes to financial statements Health Sciences Fund 16 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 10-31-02 10-31-03 10-31-04 10-31-05 10-31-06 Per share operating performance Net asset value, beginning of period Net investment loss 1 (0.41) (0.38) (0.47) (0.49) (0.35) Net realized and unrealized gain (loss) on investments (4.98) 5.50 3.90 7.93 3.44 Total from investment operations Less distributions From net realized gain    (1.57) (5.08) Net asset value, end of period Total return 2 (%) 3 3 Ratios and supplemental data Net assets, end of period (in millions) $110 $117 $125 $149 $158 Ratio of expenses to average net assets (%) 1.59 1.67 1.57 1.56 1.52 Ratio of gross expenses to average net assets (%) 1.59 1.67 1.57 1.58 4 1.53 4 Ratio of net investment loss to average net assets (%) (1.06) (1.04) (1.08) (1.06) (0.78) Portfolio turnover (%) 85 95 54 50 5 93 See notes to financial statements Health Sciences Fund 17 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 10-31-02 10-31-03 10-31-04 10-31-05 10-31-06 Per share operating performance Net asset value, beginning of period Net investment loss 1 (0.63) (0.59) (0.72) (0.75) (0.61) Net realized and unrealized gain (loss) on investments (4.66) 5.11 3.62 7.27 3.11 Total from investment operations Less distributions From net realized gain    (1.57) (5.08) Net asset value, end of period Total return 2 (%) 3 3 Ratios and supplemental data Net assets, end of period (in millions) $162 $154 $134 $124 $80 Ratio of expenses to average net assets (%) 2.29 2.37 2.27 2.26 2.22 Ratio of gross expenses to average net assets (%) 2.29 2.37 2.27 2.28 4 2.23 4 Ratio of net investment loss to average net assets (%) (1.76) (1.74) (1.77) (1.76) (1.49) Portfolio turnover (%) 85 95 54 50 5 93 See notes to financial statements Health Sciences Fund 18 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 10-31-02 10-31-03 10-31-04 10-31-05 10-31-06 Per share operating performance Net asset value, beginning of period Net investment loss 1 (0.63) (0.59) (0.72) (0.75) (0.61) Net realized and unrealized gain (loss) on investments (4.66) 5.11 3.62 7.27 3.11 Total from investment operations Less distributions From net realized gain    (1.57) (5.08) Net asset value, end of period Total return 2 (%) 3 3 Ratios and supplemental data Net assets, end of period (in millions) $12 $13 $13 $17 $14 Ratio of expenses to average net assets (%) 2.29 2.37 2.27 2.26 2.22 Ratio of gross expenses to average net assets (%) 2.29 2.37 2.27 2.28 4 2.23 4 Ratio of net investment loss to average net assets (%) (1.76) (1.73) (1.78) (1.76) (1.49) Portfolio turnover (%) 85 95 54 50 5 93 1 Based on the average of the shares outstanding. 2 Assumes dividend reinvestment and does not reflect the effect of sales charges. 3 Total returns would have been lower had certain expenses not been reduced during the period shown. 4 Does not take into consideration expense reductions during the period shown. 5 Excludes merger activity. See notes to financial statements Health Sciences Fund 19 Notes to financial statements Note 1 Accounting policies John Hancock Health Sciences Fund (the Fund) is a non-diversified series of John Hancock World Fund (the Trust), an open-end management investment company registered under the Investment Company Act of 1940 (the 1940 Act), as amended. The investment objective of the Fund is to achieve long-term growth of capital. The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B and Class C shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Significant accounting policies of the Fund are as follows: Valuation of investments Securities in the Funds portfolio are valued on the basis of market quotations, valuations provided by independent pricing services or, if quotations are not readily available, or the value has been materially affected by events occurring after the close of a foreign market, at fair value as determined in good faith in accordance with procedures approved by the Trustees. Short-term debt investments which have a remaining maturity of 60 days or less may be valued at amortized cost, which approximates market value. Investments in AIM Cash Investment Trust are valued at their net asset value each business day. All portfolio transactions initially expressed in terms of foreign currencies have been translated into U.S. dollars as described in Foreign currency translation below. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission, the Fund, along with other registered investment companies having a management contract with John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. The Adviser is responsible for ensuring that the agreement is fully collateralized at all times. Foreign currency translation All assets or liabilities initially expressed in terms of foreign currencies are translated into U.S. dollars based on London currency exchange quotations as of 4:00 p
